Citation Nr: 1141735	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  04-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include lumbar myositis and lumbar discogenic disease.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2002 and March 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In June 2005, the Board remanded this case to the RO for additional development.  The purpose of the development was to obtain additional medical evidence including a medical opinion concerning the etiology of the appellant's current back disability along with additional medical reports and documents.  The claim was subsequently returned to the Board for appellant review.  

Thereafter, in January 2007, the Board issued a Decision that denied the appellant's claim for benefits.  The appellant was notified of that action and he appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Memorandum Decision, the Court set aside the Board's decision and remanded the matter for readjudication.  More specifically, the Court found that the Board discussion of its denial of the appellant's claim was insufficient, and as such, it was vacating and remanding the claim for further action.  

In March 2009, and in response to the Court's Memorandum Decision, the Board remanded this matter for additional development.  This having been completed, the matter was returned to the Board for further review.  Subsequently, the Board issued a decision on the merits of the appellant's claim in October 2009.  Once again, the appellant was notified of the action and once again he appealed to the Court for review.  

The appellant's representative and the Secretary then submitted a Joint Motion for Remand that requested that the Court vacate the Board's October 2009 decision.  More specifically, in the Joint Motion the parties pointed out that the Board, in its decision, had not recognized the appellant's then accredited representative, and that over the course of the appeal, that same representative had not been provided with documents promulgated by the RO/AMC.  As such, the parties argued that the appellant was not accorded full right of representation in all stages of his appeal in accordance with 38 C.F.R. § 20.600.  The Court agreed with the parties and vacated and remanded the action back to the Board for further action.  The Board would note that the underlying decision by the Board was not found to be deficient in any manner.  

Upon receiving the claim back from the Court, the Board contacted the appellant and his accredited representative, an attorney, and provided to both of them a summation of the actions taken on the appellant's claim.  Both the appellant and the attorney were asked to provide any additional information that they might have in support of the appellant's claim.  The appellant responded to the inquiry and summation by stating that he had no further information to present and he requested that the Board take action on his claim.  

The appellant's attorney also responded via a letter dated August 2011.  In that letter, the representative acknowledged the "90-day letter", i.e., the summation.  The attorney further stated the following:

	. . . However, [the veteran] revoked my authority to represent him before the Department of Veterans Affairs in February 2010.  A copy of his revocation . . . is attached.

Following the receipt of the above notification from the attorney, the Board contacted the appellant by letter in October 2011, informing him that the Board had been told that the attorney was no longer representing the appellant before the VA.  The appellant was then told that he could authorize another organization or person to represent him, or that he could represent himself before the Board (VA).  The appellant was asked to respond to the October 2011 by indicating whether he wished to represent himself, or he wished to appoint an accredited veterans organization as his representative, or he wished to employ a private attorney to represent him before the VA.  Subsequently, the appellant informed the Board that he would be representing himself (pro se) in any actions before the Board and VA.  The Board received that notification in October 2011.  

Upon reviewing the development since the Court vacated the Board's October 2009 decision, the undersigned Veterans Law Judge finds that there has been substantial compliance with the Court's Joint Motion for Remand.  As such, no further procedural action is required, and the Board may make a determination on the underlying claim now before it.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) and Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record.


FINDINGS OF FACT

The medical evidence of record is against a finding that the Veteran has a disability of the lumbar segment of the spine, to include lumbar myositis and lumbar discogenic disease, that had its onset in service or within one year of service.  Moreover, the claimed disability of the lumbar segment of the spine may not be presumed to be the result of the appellant's active military service.  


CONCLUSION OF LAW

The medical evidence of record is against a finding that the appellant has a disability of the lumbar segment of the spine, to include lumbar myositis and lumbar discogenic disease, that had its onset in service or within one year of service; the claimed lumbar spine disability may not be presumed to be the result of the appellant's active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  

By way of letters dated in October 2001 and March 2003, the Veteran was furnished notice of the type of evidence needed in order to substantiate the claim.  The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claim and advised of the basic law and regulations governing the claim, the cumulative information and evidence previously provided to VA (or obtained by VA on the Veteran's behalf), and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

In addition, where a claim involves basic entitlement to service connection, the Court held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements of a claim for service connection, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Here, the Board notes that the Veteran was not provided with all of the required notice with respect to his claim.  However, however, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  In this regard, as the Board concludes below that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims files consists of the Veteran's service records, post-service treatment records and reports, VA examinations, and written statements submitted by the Veteran and his representative in support of the claim.  The Board also notes that this matter has been remanded on two occasions for additional evidentiary development.

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the Veteran's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to Service Connection.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The Veteran's service medical records indicate that he sought treatment for low back pain while in service for two months in 1971.  The Veteran indicated at separation in January 1972 that he had a history of recurrent back pain.  On physical examination, however, the Veteran presented as normal.  In other words, a ratable disability of the lower back, to include pain, was not diagnosed nor were symptoms and manifestations of such a condition noted as a result of that discharge examination.  

After service, private medical records submitted by the Veteran indicate that he has been treated for low back pain since 1986.  The Veteran's private physician, in a February 2003 note, indicated that the Veteran had low back pain, which he stated were the same symptoms relative to his military service.  He diagnosed the Veteran as having low back pain with myositis.  Nevertheless, the physician made no mention of reviewing the Veteran's service medical records or other medical records in connection with his opinion.  Essentially, the doctor generated his assessment based upon the information provided to him by the appellant.  

In April 2006, the Veteran submitted an additional report of his private physician.  The physician indicated that he had treated the Veteran since 1986 to the present for complaints of low back pain with myositis.  The physician also stated that it was his opinion that the Veteran's present lower back disability was the same condition that present during his military service.  As before, this note was cursory and made no mention of reviewing the Veteran's service or other medical records in connection with his opinion. 

In order to determine whether the Veteran has a disability of the lumbar segment of the spine that might be related to his military service, the appellant underwent VA physical examinations in November 2001, September 2005, and again in May 2009.  

The examiner who provided the November 2001 exam indicated that the Veteran reported going to sick call for low back pain during his military service.  The examiner stated that the appellant did not recall the exact mechanism or cause of his injury.  The Veteran had complaints of intermittent low back pain mostly associated to lateral movements of the trunk.  The Veteran also reported low back stiffness.  Pain was noted to occasionally radiate down his lower extremities.  After the examination, the examiner diagnosed the appellant with lumbar myositis.  No opinion was offered regarding nexus to service.  

The Veteran was afforded another VA examination in September 2005.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination.  The Veteran reported that he injured his lower back marching and during military exercises.  He indicated that he went to sick call several times.  After the examination, the Veteran was diagnosed with:

	. . .posterior disc bulge L5-S1 impinging upon the central canal with mild narrowing of the bilateral neuroforamina and concentric disc bulge at L4-L5 abutting the thecal sac but without significant central canal stenosis or nerve root narrowing and DJD by CT Scan of the lumbar spine at VAMC 08/11/03.

The Veteran was noted to have degenerative joint disease by x-ray films.  With respect to whether the Veteran's diagnosed disability was related to his military service, the examiner stated that it "is not at least as likely as not" related to service and that it was more likely due to the natural process of aging.  The examiner based this conclusion on a review of the claims file which revealed that the Veteran began treatment for low back pain in 1986 and x-ray evidence from February 1994 showing "no evidence of bone or joint pathology.  No arthritis (DJD)," and x-ray films taken in November 2001 showing "evidence of mild DJD of the lumbar spine."  The VA physician related that such a gap in time between the low back pain experienced in service, and the onset of treatment for low back pain in 1986, coupled with x-ray evidence showing x-rays taken in 1994 were negative for signs of degenerative joint disease, whereas x-rays taken in 2001 were positive, show that the "event in service was acute and transitory and resolved with military treatment."

As reported in the Introduction, in March 2009, this matter was remanded in order to afford the Veteran another VA examination in connection with his claim.  Specifically, the examiner was asked to provide an opinion concerning the etiology of the appellant's lumbar myositis, and to state whether this separate condition was related to the Veteran's military service.

In May 2009, the VA medical examiner, who had written the September 2005 opinion and report, submitted an addendum to his previous report.  The examiner indicated that the Veteran's claims file had been once again reviewed in connection with the examination, including the April 2006 opinion of the Veteran's private physician.  The examiner indicated that there was only one visit to sick call during, service due to common cold with backache, in December 1971.  On service separation, the Veteran complained of recurrent back pain.  The examiner found that there was no evidence in the claims file of treatment for a low back condition up to several years after service.  He then concluded that the event in service was acute and transitory and resolved without military treatment given.  The examiner also noted that the Veteran's service treatment records were silent with respect to a diagnosed of lumbar myositis.  He was diagnosed with this condition several years after service by his private physician.  The examiner then opined that "it is my opinion that the Veteran's lumbar myositis is not as least as likely as not etiologically related to service."  

No additional medical evidence has been submitted or obtained with respect to the appellant's claim for benefits.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there are private medical opinions in support of the appellant's assertions and there are VA-sponsored doctors' opinions that provide a contrary opinion.  With respect to the private examiner's hypothesis, the physician merely concluded that it was his opinion that the appellant's present condition was the same condition that the appellant suffered from while on active duty.  The private examiner did not provide any additional comments or discussion on the matter.  He did not address any gaps in the treatment of the purported chronic back disability.  Contra to the private examiner's hypothesis are the statements by the VA examiner.  The VA examiner's opinion was not equivocal.  That examiner was very specific and direct in the opinion he provided.  Based on the clarity and specificity provided in the VAA opinion, the VA examiner's opinion does not appear speculative or based on information that is second-hand.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011)(when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board would further point to the opinion with addendum provided by the VA health care provider.  As reported, the examiner was not equivocal, vague, or ambiguous with his assertions and, with respect to the contrary assertion provided by the appellant's physician, he discussed his reasoning as to why the private opinion was faulty and without merit.  In other words, the Board believes that the VA health care provider provided sound reasoning in his analysis of the situation.  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the private doctor did not do this. 

Here, a medical expert has fairly considered all the evidence and his opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiner's opinion with addendum on which it bases its determination that service connection for a lower back disability is not warranted. 

The Board attaches the most significant probative value to the VA health care provider's opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the appellant's assertions, and those of his former attorney, the Board must weigh the credibility and probative value of the evidence.  The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the veteran's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

The Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Board does not doubt the credibility of the appellant in reporting his beliefs that he now suffers from a lower back disability, to include lumbar myositis and lumbar discogenic disease, that was caused by or began in or the result of his active service.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He can report lower back pain and that he has some limitation of motion of the back when he bends and stretches.  However, he is not competent to provide complex medical opinions regarding the etiology of the lumbar segment of the spine disability to include lumbar myositis and lumbar discogenic disease.  See Barr.  Thus, the lay assertions are not competent or sufficient.  

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He has not discussed the fact that when he was given a discharge physical in service, his back was adjudged to be "normal".  He has not provided an analysis as to why the VA examiner's opinion with addendum is faulty and without merit.  Also, he has not discussed why his currently diagnosed conditions of the back were not diagnosed until many years after he left service.  Accordingly, his statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time after discharge from service to the showing, or in this case, the not showing, of the purported disorders to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for a disability of the lumbar segment of the spine, to include lumbar myositis and lumbar discogenic disease.  

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran has been diagnosed with lumbar myositis and degenerative changes in his lumbar spine, the weight of the medical evidence is against a finding that these disabilities are related to his military service.   On these facts, the preponderance of the objective medical evidence of record is against the claim.  


Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a lumbar spine disability, to include lumbar myositis and lumbar discogenic disease, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


